

117 HR 1853 IH: Highway Formula Fairness Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1853IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Roy (for himself, Mr. Crenshaw, Mr. Jackson, Mr. Weber of Texas, Mr. Pfluger, and Mr. Babin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify a provision relating to adjustments of certain State apportionments for Federal highway programs, and for other purposes.1.Short titleThis Act may be cited as the Highway Formula Fairness Act.2.Adjustments to certain state apportionment amountsSection 104 of title 23, United States Code, is amended by striking subsection (c) and inserting the following:(c)Calculation of amounts(1)State shareFor fiscal year 2022 and each fiscal year thereafter, the amount for each State of combined apportionments for the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 shall be determined as follows:(A)Initial amountThe initial amount for each State shall be determined by multiplying the total amount available for apportionment by the share for each State, which shall be equal to the proportion that—(i)the amount of apportionments that the State received for fiscal year 2012; bears to(ii)the amount of those apportionments received by all States for that fiscal year.(B)Adjustments to amounts(i)In generalThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that, for each State, the amount of combined apportionments for the programs shall not be less than an amount equal to—(I)95 percent of the applicable percentage; multiplied by(II)the total amount of funds available for apportionment.(ii)Applicable percentageFor purposes of this subparagraph, the applicable percentage shall be an amount, expressed as a percentage, equal to the quotient of—(I)the estimated tax payments attributable to highway users in the State that were paid into the Highway Trust Fund (other than the Mass Transit Account) for the most recent fiscal year for which data are available; divided by(II)the estimated total tax payments attributable to users in all States that were paid into the Highway Trust Fund (other than the Mass Transit Account) for that fiscal year.(2)State apportionmentOn October 1 of each fiscal year described in paragraph (1), the Secretary shall apportion the sum authorized to be appropriated for expenditure on the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 in accordance with paragraph (1)..